*199Voto disidente del
Juez Asociado Señor Rigau
con el cual concurre el Juez Asociado Señor Torres Rigual.
San Juan, Puerto Rico, a 2 de abril de 1969
Al apelante le impusieron una multa de $100.00 por ha-cerle un disparo de revólver a otro ser humano. La contro-versia es estrictamente una de apreciación de la prueba. No creo que se justificar revocar la apreciación que de la prueba hizo el tribunal de instancia. Ya el Juez Asociado Señor Torres Rigual en un voto suyo, con el cual hemos concurrido varios Jueces de este Tribunal, planteó este problema. (Voto del Juez Torres Rigual en Pueblo v. Ayala Ortiz, 97 D.P.R. 168 (1969). Creo que este Tribunal debe ejercer su poder para revocar en los hechos con un gran sentido de auto-disciplina.